DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3,5-10,12-17 and 19-20 are allowed.                                                                  	                       Claims 4,11 and 18 are cancelled.
 				 Reason for Allowance	
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
- “the method further comprising the constrained wireless network device sending an acknowledgment in response to receiving the multicast data packet, the acknowledgment causing a management device, via the associated wired gateway, to maintain the constrained wireless network device within a multicast group associated with the multicast data packet” as cited in claim 1.  
- “the one or more non-transitory tangible media further operable for sending an acknowledgment in response to receiving the multicast data packet, the acknowledgment causing a management device, via the associated wired gateway, to maintain the constrained wireless network device within a multicast group associated with the multicast data packet” as cited in claim 8.  
- “wherein the processor circuit is configured for sending an acknowledgment in response to receiving the multicast data packet, the acknowledgment causing a management device, via the associated wired gateway, to maintain the constrained wireless network device within a multicast group associated with the multicast data packet” as cited in claim 15, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
The closest prior art on record Jain et al US 20190182774 Al fails to teach the feature of
- “the method further comprising the constrained wireless network device sending an acknowledgment in response to receiving the multicast data packet, the acknowledgment causing a management device, via the associated wired gateway, to maintain the constrained wireless network device within a multicast group associated with the multicast data packet” as cited in claim 1.  
- “the one or more non-transitory tangible media further operable for sending an acknowledgment in response to receiving the multicast data packet, the acknowledgment causing a management device, via the associated wired gateway, to maintain the constrained wireless network device within a multicast group associated with the multicast data packet” as cited in claim 8.  
- “wherein the processor circuit is configured for sending an acknowledgment in response to receiving the multicast data packet, the acknowledgment causing a management device, via the associated wired gateway, to maintain the constrained wireless network device within a multicast group associated with the multicast data packet” as cited in claim 15.
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELTIF AJID/Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478